Title: From Harriet Welsh to Abigail Smith Adams, 18 March 1814
From: Welsh, Harriet
To: Adams, Abigail Smith



My dear Madam
March 18th

I went yesterday & return’d Mr. E’s sermons to  Mr. Lyman’s to Mr E was there, & gave him the thanks which the President sent—I promis’d to pass the day with Miss L. & came home to say so—Your kind letter was then handed me—Susan came here & wrote you I too wrote a few lines which were seal’d in her’s to go yesterday but the stage-man had gone when they were sent—Mr. G. has just call’d & taken the letter. You will perceive that I was agitated when I wrote—I did not so soon expect to hear that all was settled & beside the words “I consider the die as cast” spell bound my imagination: & fill’d me for the time with fears that the happiness of my dear Caroline was at the decission of a chance throw—but I have had time since to reflect more calmly, to her brothers hands her destiny has been committed I think—& he is acquainted intimately with the gentleman, he too knows full well the virtues of his sister & is tenderly interested in her welfare & would not I am convinced suffer his strong desire to have her near him to influence his judgment—I am at ease therefore as to his character & situation—there are however peculiarities of mind & feeling wh’ no one is without & which should be known before an engagement so solemn should be entered into—for this personal knowledge is necessary & I do not think the opportunities have been to either party sufficient & I shall not consequently allow myself to let anything transpire respecting the affair—it is Carolines request as well as yours—. You think Caroline has not personal attractions we Bostonians think differently & I am more convinced that I am right since she has taken another heart by storm—for there has not been time for a regular attack by all the forces of her mind & heart, whatever the conquored may imagine. What a changing world we live in! my date reminds me that just at this time one month “one little month” since, Caroline was first introduced to this man whose hand is to mark out her future course & upon whom she is to depend for her earthly happiness principally; would that her sainted mother could now sanction what is done & comfort & encourage her beloved child, but we may not question the kindness of our heavenly Father with Caroline I am thankful that you & her other dear friends are left to advise & comfort her—. I had cherish’d fondly: a hope that her future life would be pass’d near us, to cheer & to be cheer’d by us in affliction & that with her cup of rejoicing ours might be mingled. it will be hard to part with her—but the shade which it will throw over my future prospect shall will not prevent my sincere gratitude for the brightness if may diffuse over hers That she will be a blessing & a great blessing too—to whoever she is given I have always said & that is may please heaven to make her husband one to her is the fervent prayer of her & your affectionate & sincere / friend
H W—